DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modeel et al. US Pub 2020/0387361 (hereafter Modeel) in view of Chattopadhyay et al. US Pub 2018/0359336 (hereafter Chattopadhyay).

Reference Modeel and Chattopadhyay were cited in the previous office action.

As per claim 1, Modeel teaches the invention substantially as claimed including a computer-implemented method for building an application comprising: receiving, by one or more processing units, a request from a building environment to acquire at least one component for executing at least one function of at least one feature of the application (para[0028-0029, 0033-0036], node identification container (building environment) 144 sends a request to the recommendation service 104 for compatible components (identify a container template for the node based on the set of node features), and determines information/component of the application features, and creates builder image and deploy container based on the information);
wherein the at least one feature is to be deployed to at least one target node in a plurality of nodes (para[0015, 0033-0036], deploy container selects a node for deploying the application features);
determining, by one or more processing units, the at least one target node and the at least one component based on the request (para[0033-0034], the recommendation service determines/analyzes selected node features and the application stack features, and provides with a file storing commands to build a container image that is capable of working on the node);
acquiring, by one or more processing units, the at least one component from the at least one target node (para[0034-0036], The recommendation service 104 may retrieve, based on the set of node features 216 of the node 116 and the application stack features of the application 103, a container template 230 including the set of node features 216 from the node 116);
and sending, by one or more processing units, the at least one component to the building environment for building the at least one feature (para[0036-0039, 0042-0044], send the container template 230 to the node-identification container 144, and based on the container template, creates deploy container, which builds application image).
Modeel does not explicitly teach a distributed service platform comprising a plurality of nodes.
However, Chattopadhyay a distributed service platform comprising a plurality of nodes (para[0034, 0037], FIG. 2A, distributed service platform comprising a plurality of nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chattopadhyay’s teaching to Modeel’s invention in order to provide primary replica node fault tolerance methods in a distributed service platform where the distributed service platform understands available infrastructure resources and requirements of the service instances running on a cluster, and provide comprehensive runtime and lifecycle management capabilities and enables automatic updating and self-healing to ensure delivery of highly available and durable services via the cluster (para[0034]).

As per claim 2, Modeel and Chattopadhyay teach the method of claim 1, and Modeel teaches wherein the request comprises building information related to the at least one feature (para[0033], request includes a set of node features of a node 116 and application stack features of an application).

As per claim 10, it is a computer implemented system claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 11, it is a computer implemented system claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 17, it is a computer program product claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 18, it is a computer program product claim of claim 2 above, thus it is rejected for the same rationale.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modeel in view of Chattopadhyay as applied to claim 2 above, and further in view of Shmulevich et al. US Pub 2016/0170743 (hereafter Shmulevich).

Reference Shmulevich was cited in the previous office action.

As per claim 3, Modeel and Chattopadhyay teach the method of claim 2, and Modeel further teaches wherein the building information includes identification information of the application, identification information of the at least one feature, identification information of at least one function of the at least one feature, identification information of at least one target node (para[0031-0036], request includes a set of node features of a node 116 and application stack features of an application).
Modeel and Chattopadhyay do not explicitly teach identification information of the at least one component for executing the at least one function.
However, Shmulevich teaches identification information of the at least one component for executing the at least one function (para[0065-0067], FIG. 4, xml in the selected template identifies software component names, versions and dependencies for the new product feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shmulevich’s teaching to Modeel and Chattopadhyay’s invention in order to provide hierarchical templates for developing software applications which avoids time consuming task of testing the software application to ensure the software components operate correctly together on the intended platform (para[0005-0006]).

Allowable Subject Matter
Claims 4-9, 12-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive. 
With respect to prior art rejections, applicant argues the following in the remarks:
The reference Modeel does not teach “acquire, by one or more processing units, the at least one component from the at least one target node”. The “container template 230” in Modeel is not a component acquired from node 116, and a “component” can refer to or comprise software libraries on which an application feature depends.
The examiner respectfully disagrees with the applicant:
a.	In paragraph [0033-0036], the node identification container 114 sends a request to the recommendation service 104, a request for a list of compatible application based on the set of node features, and the recommendation service 104 sends container template 230 to the container 114. The container template 230, may be, for example a DockerFile, which is retrieved based on the set of node features 216 from the target node 116. Thus, the container template 230 with the information of the set of node features from the node 116 represents at least one component from the at least one target node. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “component” can refer to or comprise software libraries) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195